Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 16-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shturman USPN 5,295,958 in view of Eggers et al. US 6,047,700. Shturman teaches a catheter system for removing calcium deposits 15 from a heart valve 12 including various mechanical devices for the removal of calcium from the edges of the heart valve leaflets (i.e. burr 40 fig. 2) and  a pair of electrodes (Shturman -claim 52)  on a tool for applying electrical signals for removing the calcium deposits. Applicant differs in reciting the electrodes are in the form of an array and reciting an intended use for the electrodes of being capable of delivering a signal that  provides stimulation for regenerating tissue in the valve. Eggers et al is cited for teaching a device using an array of electrodes 104 on a tool for removing calcium from heart valve with a plug element 26 that can be plugged in to any generator desired to deliver whatever signal desired. Since the Eggers arrangement is also for calcium removal, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have used the eggers design of an electrode array and a plug member for connecting to a pulse generator as an equivalent valve treatment device. If the calcium removal signal applied by Shturman and Eggers doesn’t provide a signal capable of inducing regeneration of the valve tissue, the electrode array of Eggers would be capable of delivering such a signal simply by plugging the plug into a generator for delivering such a signal. In other words, Applicant does not positively recite the signal generator and claims 11, and 21 merely intended use that provide no patentable distinction.

  For claim 12, aspiration lumen 50 is used inherently with an active aspiration device since it is understood that suction is applied to the lumen. For claim 13 see burr 40.  For claim 17 lumen 22 is delivery device capable of delivering any fluid desired. . For claim 16, the mechanical decalcification device may include and ultrasonic device (see Shturman claim 51). For claim 19, the injection lumen of Shturman would inherently include a pump (manual syringe etc. and thus a micro infusion pump would be an obvious means of injection. For claim 20, there is no reason why the Shturman catheter would not be able to place a nitinol ring with the valve area of the patient. And thus, the intended use recited in claim20 adds no further definitive structure to the claim.  For claim 21, Shturman teaches an ultrasonic element within the catheter for viewing the treating area as an optical viewing system. The balloon elements of Shturman may be
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Shturman USPN 5,295,958 in view of Eggers et al. US 6,047,700 as applied to claims 11-13, 16-21  above, and further in view of Huber US 11,058,536. Applicant differs from Shturman in reciting a deployable net. Huber shows a deployable net 80 to prevent debris and embolisms from passing into the aorta. It would have been obvious at the time of Applicant’s effective filing date for claims 14 and 15 to have include a net device within the aorta to collect debris from passing through the aorta either during calcium plaque removal or after such an operation to prevent clots in the patient’s body. The particular material for the net would be a matter of design choice including the electro spun polymers forming a nanoscale fiber mesh, in the absence of any showing of criticality.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-17, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792